Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 9-19, 21-30, 37 and 38 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is considered to be US 2016/0083860 to Monteiro; US 2013/0233716 to Hatchett and US 2012/0000790 to Rodopoulos, as previously presented.
With regard to claim 1, the closest prior art made of record fails to teach a method for the recovery of an elemental metal from multicomponent solution comprising the combination of an ionic liquid, a secondary component, a metal-containing compound and a ligand different from the ionic liquid and selected from the group consisting of an organophosphorus ligand and a sulfur-oxide ligand.
The closest prior art made of record fails to teach or suggest providing a secondary component selected from the group consisting of a gas and a supercritical fluid within the ionic liquid (claim 18); and a method for recovering an elemental rare earth metal, wherein the ionic liquid is substantially free of oxygen and moisture and comprises a dissolved species in addition to the rare earth metal-containing compound (claim 25).
There was not found a teaching in the prior art suggesting modification of the conventional methods for recovering metals in order to obtain the features of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805.  The examiner can normally be reached on M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794